Citation Nr: 1727383	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-00 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a thoracolumbar spine disability (previously referred to as a low back disability) and if so, whether service connection is warranted.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to December 1990. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran waived a hearing before the Board in the January 2013 Substantive Appeal, via a VA Form 9. 

Below, the Board reopens the claim of entitlement to service connection for a low back disability.  The reopened claim, recharacterized as a claim for a thoracolumbar spine disability based on the Veteran's symptoms and treatment, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO denied the Veteran's original service connection claim for a low back disability.  

2.  The new evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for a low back disability.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2016).

2.  Evidence received since the last final decision is new and material and the claim of entitlement to service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's application to reopen the previously denied claim of entitlement to service connection for a low back disability, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim is now moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Petition to Reopen for a Low Back Disability

The Veteran seeks to reopen a previously denied service connection claim for a low back condition.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 
38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

To reopen a claim, new and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

In this case, an August 2002 rating decision denied the Veteran's original service connection claim for a low back disability.  The record at that time included the Veteran's service treatment records, and a VA Form 21-526.  The Veteran failed to appear for a scheduled VA examination and did not respond to VA's requests for information and for additional evidence to substantiate his claim.  Although the evidence showed treatment in service for a low back strain, it did not contain a current diagnosis of a disability or a nexus between any current diagnosis and active service.  The Veteran was notified in a September 2002 letter of his rights to appeal the rating decision, but did not appeal or submit new and material evidence during the applicable one-year appellate period.  The August 2002 rating decision therefore became final.

In December 2009, the Veteran sought to reopen the service connection claim for a low back disability, and the RO denied the claim to reopen in a February 2010 rating decision, finding that new and material evidence had not been received.  The Veteran then submitted additional evidence within one year of the February 2010 rating decision, preventing that Rating Decision from becoming final.  The RO issued a second Rating Decision in December 2010, granting the request to reopen based on new and material evidence, but denying service connection for lack of nexus between the Veteran's current low back condition and service.  The Veteran submitted duplicate copies of records already contained in the claims file within one year of the December 2010 Rating Decision.  The RO issued a third Rating Decision in May 2011 which reports that the additional records submitted after the December 2010 Rating Decision were duplicates of records already contained in the claims file.  Further the May 2011 Rating Decision denied the request to reopen the claim for low back disability and denied service connection for lack of a nexus between the Veteran's current low back condition and active service.  

Regardless of the RO's reopening of the claim, because the record contains a previously denied service connection claim for a low back disability, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Ultimately, the Veteran filed a VA Form 9 in January 2013, and this appeal ensued.  

On review, the Board finds that the new and material evidence has been received since the adjudication of the final rating decision.  After the August 2002 final rating decision, the Veteran submitted August and September 2010 private treatment records for a low back strain and chronic low back pain.  The Veteran also submitted October 2010 statements from his grandmother and ex-spouse in support of his claim, which reports that the Veteran has experienced pain since active service.  The Veteran also submitted a May 2013 nexus statement from a private physician.  This newly received evidence is material because it relates to the unestablished elements of a current disability and a nexus between a current disability and active service.  This newly received evidence, when presumed credible for the purpose of analyzing new and material evidence, therefore raises a reasonable possibility of substantiating the claim, and the claim must be reopened.

ORDER

New and material evidence having been received, the service connection claim for a low back disability is reopened.  To this extent only, the appeal is granted.  


REMAND

The service connection claim for a low back disability is now reopened, and for the reasons expressed below, the Board finds that additional development is necessary prior to analyzing the merits of the claim. 

Remand is necessary to ensure that the record is complete.  After reviewing the claims file, the Board observes that the regularly-generated service treatment records are not included in the Veteran's claim file.  For instance, although the Veteran's Report of Medical History at entrance into active service is associated with the claims file, the Report of Medical Examination at entrance is not.  Neither the Report of Medical History nor the Report of Medical Examination at discharge from service are included in the claims file.  The Veteran's DD-215 is associated with the claims file, but the Veteran's DD-214 is not.  Further, the Veteran was discharged from active service under a general discharge under honorable conditions, but no medical or military personnel documents related to the reason for the general discharge are associated with the claims file.  The Board notes that the Veteran's ex-spouse reports that the Veteran was stationed in Germany at discharge from active service.  

Additionally, the Veteran reports in an April 2009 VA treatment record that he served in the Army Reserves from 1979 to 1980.  No records are associated with the claims file related to this period of service or related to Army Reserve duty at any time, and no attempts to obtain these service records are evident.   

Finally, remand is necessary to obtain an additional VA examination and medical opinion as to the etiology of the Veteran's chronic low back pain.  VA afforded the Veteran a back examination in November 2010.  The Veteran was afforded x-rays of the lumbar spine, which were normal.  The VA examiner indicated that the Veteran was treated for low back pain in service after a fall in January 1990.  The examiner notes that after x-rays were taken in March 1990, it was suspected that there was a chip of the L-1 vertebrae, but this was later ruled out.  The examiner then opined that the Veteran's low back pain experienced since service was less likely than not related to service. 

However, there are several issues the VA examiner did not address.  Although the VA examiner notes the Veteran experiences current low back pain, the examiner did not indicate a disability that causes the Veteran's chronic low back pain.  Pain, in and of itself, is not a disability, but rather a symptom of a disability. 

The record reflects several complaints of back pain in service.  The first event that occurred in-service was when the Veteran fell down stairs and landed on his back in January 1990.  In March 1990, the Veteran experienced a second incident while training in the field.  During a training exercise, he was hit in the back by a piece of a transport vehicle, and then subsequently jumped when ambushed, landing on his stomach in a prone position.  The Veteran described experiencing a spasm-like pain, and he experienced pain in his back when he attempted to move.  A third event occurred after service when the Veteran was forced to jump out of the way of a motor vehicle as he was walking down the side of the road.  He reported experiencing pain after landing on his neck and shoulder.  The January 1990 complaint of pain after the fall down the stairs and post-service incident with the motor vehicle were apparently considered by the examiner; however, the examiner did not address these incidents as a potential primary or intercurrent causes in the rationale section of the examiner's medical opinion.  Although the Veteran reports treatment at an emergency room for injuries from this third incident, no relevant treatment records are associated with the claims file. 

Further, after diagnosing the Veteran with a normal lumbar spine, the examiner did not address a current low back strain diagnosis reported in August 2010 private treatment records in his rationale.  The examiner also did not address if the low back strain diagnosed in August 2010 was etiologically related to active service or related to the diagnosed low back strain during service in March 1990.  It also does not appear that the VA examiner considered the lay statements submitted in support of the claim.  Given the deficiencies in the prior VA opinions and the significant time that has elapsed since the last VA examination for compensation purposes, an additional examination should be afforded to him.  

Additionally, the Veteran submitted a statement from a private physician relating his chronic low back pain to the injuries he experienced during service.  Dr. B.L., identified as an Internal Medicine and pediatric physician, relates the Veteran's chronic lower thoracic back pain to a fall experienced during service in a March 2013 letter; however, there is no rationale to support the private physician's conclusion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all service treatment records and military personnel records not already associated with the claims file.  

**Specifically obtain all service treatment and personnel records related to the Veteran's reported service in the United States Army Reserves (the Veteran identifies a period of service from 1979 to 1980).  

**Additionally, the Board calls the RO's attention to missing records from the Veteran's active period of service, including the Veteran's Medical Examination on entrance, the Report of Medical History at discharge, the Medical Examination at discharge, the Veteran's DD-214, and any related documents related to the Veteran's general discharge under honorable conditions.  

**Please note, the Veteran's ex-spouse reports the Veteran was stationed in Germany when he was discharged from service in a November 2010 statement that is associated with the claims file. 

If the search for the requested additional service treatment and military personnel records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Obtain and associate all outstanding VA treatment records not already associated with the claims file.  

3.  Contact the Veteran and afford him an additional opportunity to identify by name, address and dates of treatment or examination any relevant medical records related to his chronic back pain.  In doing so, request the Veteran to identify treatment providers related to the incident when he was forced to avoid a car while walking down the side of the road and landed on his neck and shoulder.  

Subsequently, and after securing the proper authorizations where necessary, obtain all treatment records or examinations from all the sources listed by the Veteran and are not already associated with the claims file.  If, after making reasonable efforts to obtain named records, the records are not obtained, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After obtaining the records identified above, provide the Veteran with a new VA examination to ascertain the likely etiology of any currently diagnosed back disability.   The examiner must review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Although a complete review of the claims file is imperative, the examiner's attention is called to the following:

i.  Diagnosis of low back strain in August 2010 private treatment records. 

ii.  Dr. B.L.'s September 2010 Certificate of Disability certifying a diagnosis of a long term chronic thoracic back pain disability and a March 2013 medical opinion relating the Veteran's chronic low thoracic back pain to a fall experienced during service. 

iii.  Any other diagnoses identified by the examiner or contained in the record that would explain the Veteran's chronic back pain experienced since active service.

iv.  Consider reports of two separate events in-service when the Veteran injured his back as discussed above.

Then, the examiner is asked to address the following:

a.  Identify any and all diagnosed thoracic and lumbar spine disabilities present at any time since the beginning of the claim on appeal.  In doing so, address the likely nature of the August 2010 low back strain.  In other words, was it likely acute or chronic in nature?

b.  For each currently diagnosed low back disability, provide an opinion as to whether it had its onset during active service or is otherwise related to it.  

In doing so, please address and reconcile the preferred opinion with Dr. B.L.'s opinions provided in September 2010 and March 2013, as well as the lay statements submitted in support of the Veteran's claim.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  After undertaking any other appropriate development, readjudicate the issue of service connection for a thoracolumbar spine disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


